Citation Nr: 9913463	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  97-00 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	Horace E. Campbell, attorney 
at law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to May 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1996 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, that denied the above-noted claims. 

In February 1999, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1998).  

The veteran also wishes to pursue claims of entitlement to 
service connection for a left ankle disorder and a thoracic 
spine disorder.  These issues have not been developed or 
certified for appeal and are referred to the RO for 
appropriate action.


REMAND

Further development of the evidence is needed to determine 
whether service connection may be granted.  Potentially 
relevant medical records have not been obtained by the RO.  
For example, the veteran has been treated for his claimed 
disabilities by K.E. Wilson, M.D. since 1995; however, her 
complete treatment records have not been obtained.  He also 
reported receiving medical treatment at the VA Medical Center 
(VAMC) in Decatur, Georgia, and requested that the RO obtain 
these records.  Finally, he apparently applied for Social 
Security Administration (SSA) benefits and has been treated 
by Dr. Dillinger.  The RO should make arrangements to obtain 
these records on remand, as the duty to assist involves 
obtaining relevant medical reports where indicated by the 
facts and circumstances of the individual case.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990); see also Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992) (VA records are constructively part of the record 
which must be considered).  Such duty extends to obtaining 
records from other Government agencies such as the SSA.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Further, Richard F. Kowalske, D.C. stated in January 1999 
that:  "After reviewing the medical records of [the 
veteran], it is my professional opinion his disability is a 
result of the injuries received to his cervical, thoracic, 
lumbar regions and left ankle.  The injuries today are 
consistant [sic] with premature degeneration of his spine due 
to the earlier injury."  In view of the foregoing, a VA 
medical opinion would be helpful in determining the etiology 
and date of onset of the veteran's current cervical and 
lumbar spine disorders.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (holding that Board must rely on independent 
medical evidence to support its findings and must not refute 
medical evidence in the record with its own unsubstantiated 
medical conclusions). 

Accordingly, the case is REMANDED for the following 
development:

1.  Obtain the veteran's complete 
treatment records from K.E. Wilson, M.D., 
Dr. Dillinger, and the VAMC in Decatur, 
Georgia, and associate them with the 
claims file. 

With respect to any VA records, all 
records maintained are to be requested, to 
include those maintained in paper form and 
those maintained electronically (e.g., in 
computer files) or on microfiche.

If any requests for private treatment 
records are not successful, tell the 
veteran and his attorney so that the 
veteran will have an opportunity to obtain 
and submit the records himself, in keeping 
with his responsibility to submit evidence 
in support of his claim.  38 C.F.R. 
§ 3.159(c).

2.  Make the necessary arrangements to 
obtain a copy of any SSA decision granting 
disability benefits 
to the veteran.  Obtain all the records 
from the SSA that were used in considering 
the veteran's claim for disability 
benefits, including any reports of 
subsequent examinations or treatment.  If 
these records are duplicates of those 
already on file, that fact should be 
annotated in the claims folder.  Any other 
records should be associated with the 
claims folder.

3.  Afford the veteran a comprehensive VA 
medical examination by an orthopedic 
specialist in order to determine the exact 
nature and date of onset and/or etiology 
of any current cervical and lumbar spine 
disorders.  The claims folder and a copy 
of this remand are to be made available to 
the examiner prior to the examination, and 
the examiner is asked to indicate that he 
or she has reviewed the claims folder, 
including the service medical records.  
All tests deemed necessary by the examiner 
are to be performed.  The examiner should 
render diagnoses of all current cervical 
and lumbar spine disorders found to be 
present and based on the medical 
documentation on file should indicate the 
approximate date of onset of any such 
disabilities.  The examiner should 
specifically express an opinion as to 
whether it is at least as likely as not 
that any current cervical and/or lumbar 
spine disorders had its onset during the 
veteran's active service and/or is related 
to the inservice symptomatology.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusion.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition(s) at 
issue, such testing or examination is to 
be accomplished.

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (1998);  see also Stegall v. West, 
11 Vet. App. 268 (1998).

5.  Readjudicate the veteran's claims, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand, including the VA 
examination.  If the decision with respect 
to the claims remains adverse to the 
veteran, he and his attorney should be 
furnished a supplemental statement of the 
case and with a reasonable period of time 
within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He is, however, free 
to submit additional evidence or argument on remand.  Quarles 
v. Derwinski, 3 Vet. App. 129 (1992).  The purpose of this 
REMAND is to obtain additional information and to comply with 
all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (Historical and Statutory Notes) 
(West Supp. 1998).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 



